Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 31-49) in the reply filed on 5/23/22 is acknowledged.  The traversal is on the ground that “it appears questionable whether Campbell et al actually teaches a composition comprising (1) petroleum distillate, (2) a lipid mixture, and (3) phospholipid.”  This is not found persuasive because the Examiner disagrees and maintains that Campbell does indeed teach a composition comprising petroleum distillate, a lipid mixture, and phospholipid.
The requirement is still deemed proper and is therefore made FINAL.

Claims 31, 32, and 34-49 (as amended below) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 50 and 51, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement of claims 50 and 51, as set forth in the Office action mailed on 3/23/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Sylvester on 6/9/22.

Claims 33 and 52-60 are canceled.
Claims 31, 32, and 42-49 are amended as follows:

31. A viscosity-modifying and demulsifier composition, characterized by comprising:
(a) from 50% to 60% by volume of petroleum distillate;
(b) from to 49% by volume of a liquid lipid mixture; and
(c) from 1% to 5% by volume of phospholipid, relative to the total volume of said composition; and
further characterized in that said liquid lipid mixture is represented by the formula:
	
    PNG
    media_image1.png
    226
    141
    media_image1.png
    Greyscale
,
wherein:
R is a hydrocarbon with single and/or double bonds, wherein R has 12 to 20 carbon atoms.

32. The composition according to claim 31, characterized in that said lipid mixture comprises:
80% by volume of unsaturated lipids, and 
20% by volume of saturated lipids, relative to the total volume of said lipid mixture.

42. (Currently amended) The composition according to claim 31, characterized by comprising: 
(a) from 50 to 54% by volume of petroleum distillate;
(b) from 43 to 49% by volume of [[a]] liquid lipid mixture; and
(c) from 1 to 3% by volume of phospholipid, relative to the total volume of said composition,
wherein said composition is for use in heavy crude oil.

43. (Previously presented) The composition according to claim 42, characterized by comprising: 
(a) 52% by volume of petroleum distillate;
(b) 46% by volume of [[a]] liquid lipid mixture; and
(c) 2% by volume of phospholipid, relative to the total volume of said composition,
wherein said composition is for use in paraffinic heavy crude oil.

44. (Previously presented) The composition according to claim 42, characterized by comprising: 
(a) 50% by volume of petroleum distillate;
(b) 49% by volume of [[a]] liquid lipid mixture; and
(c) 1% by volume of phospholipid, relative to the total volume of said composition,
wherein said composition is for use in heavy aromatic crude oil.

45. (Previously presented) The composition according to claim 42, characterized by comprising: 
(a) 54% by volume of petroleum distillate;
(b) 43% by volume of [[a]] liquid lipid mixture; and
(c) 3% by volume of phospholipid, relative to the total volume of said composition,
wherein said composition is for use in crude asphaltenic crude oil.

46. (Previously presented) The composition according to claim 31, characterized by comprising: 
(a) from 56 to 60% by volume of petroleum distillate;
(b) from 35 to 40% by volume of [[a]] liquid lipid mixture; and
(c) from 4 to 5% by volume of phospholipid, relative to the total volume of said composition,
wherein said composition is for use in extra-heavy crude oil.

47. (Previously presented) The composition according to claim 46, characterized by comprising: 
(a) 58% by volume of petroleum distillate;
(b) 37% by volume of [[a]] liquid lipid mixture; and
(c) 5% by volume of phospholipid, relative to the total volume of said composition,
wherein said composition is for use in extra-heavy paraffinic crude oil.

48. (Previously presented) The composition according to claim 46, characterized by comprising: 
(a) 56% by volume of petroleum distillate;
(b) 40% by volume of [[a]] liquid lipid mixture; and
(c) 4% by volume of phospholipid, relative to the total volume of said composition,
wherein said composition is for use in extra-heavy aromatic crude oil.

49. (Previously presented) The composition according to claim 46, characterized by comprising:
(a) 60% by volume of petroleum distillate;
(b) 35% by volume of [[a]] liquid lipid mixture; and
(c) 5% by volume of phospholipid, relative to the total volume of said composition,
wherein said composition is for use in extra-heavy asphaltenic crude oil.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations instantly claimed. More specifically, the closest prior art fails to teach a composition comprising petroleum distillate, a liquid lipid mixture, and phospholipid, wherein the components are present in the specific concentrations as claimed, and further, wherein the liquid lipid mixture has the chemical structure and components as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674